Citation Nr: 1023536	
Decision Date: 06/24/10    Archive Date: 07/01/10

DOCKET NO.  07-19 919	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for asthma, to include as 
secondary to service-connected allergic rhinitis.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Amy M. Smith, Associate Counsel

INTRODUCTION

The Veteran had active service from August 1985 to September 
2005.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an August 2006 rating action of the 
Department of Veterans Affairs Regional Office (RO) in 
Roanoke, Virginia.

In an April 2010 statement, the Veteran raised the issues of 
entitlement to service connection for a left foot disorder 
and an increased rating for service-connected right foot and 
left shoulder disabilities.  Since these issues have not been 
adjudicated, they are referred to the RO for appropriate 
consideration.


REMAND

A preliminary review of the record discloses a need for 
further development prior to final appellate review.  In this 
regard, the Board is of the opinion that an additional VA 
examination, as well as further adjudication is necessary.

The Veteran contends that he has asthma secondary to 
allergies which began during service.  During the BVA 
hearing, the Veteran explained that, as stated in his 
November 2006 Notice of Disagreement, he had intended his 
claim to be one of entitlement to service connection for 
allergies, and that he was seeking service connection for 
asthma as secondary to this condition.  (T-10).  While the 
Board acknowledges the Veteran's contentions, the record 
reflects that he is already service-connected for an allergy 
disorder, characterized as chronic rhinitis, and rated as 
allergic rhinitis.  Thus, the Board finds that the Veteran's 
claim is most appropriately characterized as one of 
entitlement to service connection for asthma, to include as 
secondary to service-connected allergic rhinitis.  However, 
the Veteran's claim has not been adjudicated as a claim for 
secondary service connection.  

The Veteran's service treatment records reflect multiple 
complaints of chest congestion, shortness of breath, cough, 
and phlegm, variously diagnosed as bronchitis/upper 
respiratory infection.  A July 2005 pulmonary clinic report 
noted the Veteran's multiple episodes of "bronchitis," as 
well as his occasional chest discomfort and shallow breathing 
in the summer and with humidity.  The impression at that time 
was possible mild asthma with allergic trigger.  The Veteran 
was prescribed an inhaler and referred for further 
evaluation.  Evaluation later that same month revealed normal 
pulmonary function tests.  Significantly, however, it was 
noted that the Veteran did have "some sxs of asthma," and 
that he should discontinue smoking and follow-up with the 
pulmonary clinic to determine if his symptoms were in fact 
asthma versus secondary to smoking.  No follow-up reports are 
of record.  

The report of a January 2006 VA QTC examination reflects 
pulmonary function tests within normal limits.  Nevertheless, 
the examiner provided a diagnosis of asthma based on the 
Veteran's reported history, including his use of 
bronchodilatory inhalers.  In a subsequent addendum report, 
the VA examiner retracted the previous asthma diagnosis based 
on the fact that the Veteran did not have a confirmed 
diagnosis of asthma during service.  Significantly, however, 
the examiner did not address the issue of whether the 
Veteran's documented in-service respiratory symptoms were in 
fact manifestations of, or precursors to, asthma (regardless 
of the absence of any clinical diagnosis at that time).

Subsequent private and VA treatment records reflect diagnoses 
of asthma (and collateral allergy-asthma (see April 2008 VA 
treatment report and January 2010 private treatment report); 
it is unclear from these records alone, however, what 
elicited these diagnoses.

Given the findings of possible asthma during service, similar 
findings after service, and the inconsistent and incomplete 
determinations of the January 2006 VA examiner, the Board 
finds that the Veteran should be accorded another VA 
examination.  The purpose of the examination is to determine 
the nature, extent, and etiology of any currently-diagnosed 
asthma.

Finally, it does not appear that the Veteran has been advised 
of the content of 38 C.F.R. § 3.310, regarding claims for 
secondary service connection.  This should be done in the 
course of the development requested below.  .

Therefore, in order to give the Veteran every consideration 
with respect to the present appeal, it is the Board's opinion 
that further development of the case is necessary.  This case 
is being returned to the RO via the Appeals Management Center 
(AMC) in Washington, D.C., and the Veteran will be notified 
when further action on his part is required.  Accordingly, 
this case is REMANDED for the following action:

1.  The RO/AMC should ensure that the 
Veteran has been provided notice 
consistent with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) in connection with his claim 
for secondary service connection asthma.  

2.  The RO/AMC should ask the Veteran to 
identify all sources of treatment or 
evaluation he has received for his asthma 
and allergic rhinitis since May 2007, 
apparently the date of the last records 
associated with the claims file, and to 
provide any releases necessary for the VA 
to secure private medical records of such 
treatment or evaluation.  The RO/AMC 
should then obtain and associate with the 
claims file any treatment records 
identified by the Veteran, to include all 
VA treatment records.  

3.  The Veteran should be afforded an 
examination to ascertain the nature and 
etiology of any asthma that may be 
present.  Any and all indicated 
evaluations, studies, and tests deemed 
necessary by the examiner should be 
accomplished.  The examiner is requested 
to review all pertinent records 
associated with the claims file, 
particularly service medical records and 
medical records dated following service 
and offer comments as to the following 
questions:

a). Does the Veteran have asthma?

b). If the Veteran does have 
asthma, is it at least as likely as 
not that the Veteran's asthma is 
causally or etiologically related 
to symptomatology shown in service 
treatment records?

c).  If the Veteran's asthma is not 
causally or etiologically related 
to symptomatology shown in service 
treatment records, is it at least 
as likely as not that the Veteran's 
asthma is caused by, or causally or 
etiologically related to his 
service connected allergic 
rhinitis?

d).  If the Veteran's asthma is not 
caused by, or causally or 
etiologically related to his 
service connected allergic 
rhinitis, is the Veteran's asthma 
chronically worsened or aggravated 
by the service connected allergic 
rhinitis 

The examiner is advised that the term "as 
likely as not" does not mean within the 
realm of possibility.  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is medically sound to 
find in favor of causation as to find 
against causation.  More likely and as 
likely support the contended causal 
relationship or a finding of aggravation; 
less likely weighs against the claim.

The examiner is also informed that 
aggravation for legal purposes is defined 
as a chronic worsening of the underlying 
disability versus a temporary flare-up of 
symptoms.  It represents a permanent 
increase in severity, beyond its natural 
progression.  

If the examiner determines that the 
aggravation occurred, to the extent that 
is possible, he or she should provide the 
approximate degree of severity of the 
aggravated disability (the baseline level 
of functional impairment) before the 
onset of aggravation (e.g., slight then, 
moderate now).

A clear rationale for all opinions would 
be helpful and a discussion of the facts 
and medical principles involved would be 
of considerable assistance to the Board.  
However, if the requested opinion cannot 
be provided without resort to 
speculation, the examiner should so state 
and explain why an opinion cannot be 
provided without resort to speculation.  

Since it is important "that each 
disability be viewed in relation to its 
history[,]" 38 C.F.R. § 4.1, copies of 
all pertinent records in the Veteran's 
claims file, or, in the alternative, the 
claims file, must be made available to 
the examiner for review in connection 
with the examination.

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefit sought is not granted, 
the Veteran and his representative should be furnished a 
Supplemental Statement of the Case, and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The Veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).  No action is required of the 
Veteran until he is notified.



_________________________________________________
RAYMOND F. FERNER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



